Citation Nr: 0412255	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for numbness of the 
legs as secondary to service-connected disability.

2.  Entitlement to an increased evaluation for skin graft, 
left lateral arm, numbness musculocutaneous nerve 
distribution, currently evaluated as noncompensable.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1989 to March 1994.

Initially, the Board of Veterans' Appeals (Board) notes that 
while additional issues were addressed in the April 2003 
statement of the case, in his June 2003 substantive appeal, 
the veteran indicated that he wished to withdraw his appeal 
as to all issues with the exception of those that are set 
forth on the title page of this decision.  Thus, the Board 
finds that the other issues were properly withdrawn, and do 
not require further appellate consideration.  38 C.F.R. 
§ 20.204 (2003).

The Board further notes that the issues of entitlement to 
increased evaluations for skin graft, left lateral arm, 
numbness musculocutaneous nerve distribution, and lumbosacral 
strain will be remanded for procedural and evidentiary 
considerations.  This will be addressed more fully in the 
Remand portion of this decision.


FINDING OF FACT

Radicular leg disability, including numbness, is related to 
service-connected disability.


CONCLUSION OF LAW

Radicular leg disability, including numbness, is causally 
related to service-connected disability.  38 C.F.R. § 3.310 
(2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) my not be in complete compliance with 
every aspect of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), 
with respect to this claim, the Board has determined that the 
evidence of record supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran and 
remand for such notice and/or development would be an 
unnecessary waste of VA time and resources.

The veteran seeks service connection for numbness of the legs 
as secondary to service-connected disability.  The regional 
office (RO) has denied the claim, noting in part that 
symptoms of radicular lower extremity numbness have already 
been rated in association with the veteran's service-
connected lumbosacral strain.  

The Board's review of the record, however, reflects that the 
veteran's service-connected low back disability has been 
identified as lumbosacral strain, and the Board is therefore 
initially not satisfied that the lower extremity symptoms of 
radiculopathy have been formally adjudicated as part of the 
veteran's lumbosacral strain.  

Therefore, the Board has reviewed the record to determine 
whether there is current evidence of lower extremity 
radiculopathy, and if so, whether such disability should be 
service-connected as associated with the veteran's service-
connected lumbosacral strain.

In this regard, the most important evidence is the opinion of 
the December 2002 VA joints examiner, who concluded that the 
veteran's right leg complaints were radiculopathy from his 
back based on characteristics in the pain and associated 
numbness of the right thigh which was evident on current 
examination due to absent sensation in the lateral thigh and 
decreased knee jerk.  

While the Board notes that there is evidence that the veteran 
suffered a low back injury in an industrial accident in 
December 2000, and there was no evidence of complaints of 
right leg radiculopathy prior to that date, neither the 
December 2002 VA joints examiner nor the more recent March 
2003 VA bones examiner addressed the issue of whether the 
veteran's lower extremity radiculopathy is related to only 
his industrial injury.  Thus, the Board must give the veteran 
the benefit of the doubt, and conclude that his current 
symptoms of intermittent lower extremity radiculopathy is 
related to his service-connected lumbosacral strain.  

The Board further observes that although the veteran has 
claimed numbness to both extremities as related to service-
connected disability (his bilateral complaints are contained 
in VA treatment records from May 2001, at which time there 
was a diagnosis of degenerative disc disease), the Board 
recognizes as did the RO that the veteran's lower left leg 
disability clearly includes already service-connected 
neurological disability residuals of his peripheral nerve 
sheath tumor for which the veteran underwent surgery in 1993.  
However, to the extent that the veteran may also experience 
intermittent left leg numbness that is radicular in nature, 
the Board finds that the December 2002 joints examiner's 
opinion is broad enough to further link left leg 
radiculopathy to the veteran's service-connected lumbosacral 
strain. 

In summary, the Board finds that lower extremity numbness has 
been linked by medical opinion to service-connected low back 
disability, and that service connection for radicular leg 
disability, including numbness, is therefore warranted.


ORDER

The claim for radicular leg disability, including numbness, 
is granted.






REMAND

With respect to the veteran's claims for increased 
evaluations for skin graft, left lateral arm, numbness 
musculocutaneous nerve distribution, and lumbosacral strain, 
the Board first notes that the only communication from the RO 
that could be interpreted as a notice to the veteran of the 
evidence necessary to support his claims and the respective 
obligations of the veteran and VA to obtain that evidence, is 
a letter from the RO, dated in July 2001.  However, the Board 
finds that this letter only addresses what evidence is 
necessary to substantiate a claim for service connection, 
does not indicate what evidence the veteran and VA is to 
provide with respect to his increased rating claims, and does 
not request that the veteran provide any evidence in his 
possession that pertains to these claims under 38 C.F.R. 
§ 3.159(b) (2003).  Quartuccio v. Principi, 16 Vet. App. 183 
(2003).  Consequently, the Board finds that further action 
must be taken by the RO pursuant to the VCAA as to these 
claims, and that at the very least, this action must include 
furnishing the veteran with an appropriate VCAA notice 
letter.

The Board also notes that as new regulations pertaining to 
the spine have been promulgated (one effective September 23, 
2002, and the most recent effective September 26, 2003) 
during the pendency of these claims, the proper criteria for 
rating the spine must be used for the appropriate time 
periods in this case.  As such, the Board finds that the 
veteran should be afforded a VA spine examination that will 
allow the veteran's service-connected lumbosacral strain to 
be rated in accordance with the new criteria, especially in 
light of the fact that the Board has found the veteran's 
lower extremity radiculopathy to be service connected as 
secondary to the veteran's service-connected lumbosacral 
strain.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded a VA 
spine examination to determine the nature 
and severity of his service-connected low 
back disability.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  The case should again be reviewed on 
the basis of the additional evidence, and 
the proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



